DETAILED ACTION
Applicant’s amendments and remarks, filed October 19, 2021, are fully acknowledged by the Examiner. Currently, claims 1, 3-5, 7, 16, 18-21, 23, 24, 33-35 and 187-189 are pending with claims 2, 6, 8-15, 17, 22, 25-32 and 36-186 cancelled, claims 1, 16 and 33 amended, and claims 187-189 newly added. The following is a complete response to the October 19, 2021 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 189 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Regarding claim 189, the claim presently recites the requirement of “the reflectometer circuit further includes a switch configured to toggle between a reference load and the antenna of the energy delivery device”. Parent claim 1 recites the limitation of “the radiometer being configured to continuously switch between the antenna and a reference load to correct for variations in local temperature”. The Examiner has reviewed the instant disclosure, but has failed to find support in the disclosure for two reference loads with respective connections to the radiometer and the reflectometer circuit as claimed. Specifically, the at-issue recitation in claim 189 sets forth a second reference load in addition to that set forth in claim 1, but neither the Specification nor Drawings provide for two reference loads with the respective functional and structural requirements set forth in both claims 1 and 189. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-4, 7, 33 and 187 are rejected under 35 U.S.C. 103 as being unpatentable over Lenihan et al. (US 8206380 B2) further in view of Allison et al. (US 2015/0094608 A1), Panescu et al. (US 9277961 B2), Sterzer et al. (US Pat. No. 6,847,848 B2), Carr (US Pat. No. 4,557,272) and Cronin (US Pat. Pub. 2008/0314894 A1).
Regarding claim 1, Lenihan teaches a system (Fig. 1) for facilitating determination of quality of contact between an energy delivery device and tissue prior to and during energy delivery (Column 2, Lines 55-57), the system comprising: a radiofrequency energy generator (18; Column 5, Lines 22-31); a radiofrequency energy delivery device comprising a radiofrequency electrode configured to deliver ablative energy provided by the radiofrequency energy generator (10; Column 5, Line 23); 
a radiometer (16; Column 5, Line 26); a processor (22) configured to: extract variability information from a signal received from the radiometer, the variability information including a variability index based on a set of raw output signal data received from the radiometer (see Column 5, Lines 35-43 "The control unit 12 also includes an amplifier 26 which receives a temperature indicating output signal or reading from radiometer 16 ... ", and signals are by definition time varying information. In this case, the conditioned output of the amplifier 26 may be considered a variability index that is based on the raw output of radiometer 16. This variability information is routed to controller or processor 22); determine a level of tissue contact between a distal tip of the energy delivery device and tissue to be ablated based, at least in part, upon said variability information (Column 3, Lines 46-52, describing how radiometer signals are 32 in real time. The temperature reading from the radiometer is variability information, as interpreted above; Col 5 final paragraph).  Lenihan further provides for an antenna in communication with the radiometer (11 is an antenna).
Lenihan does not teach the variability information is based on a moving average of the signal received from the radiometer; the system being further configured to detect and reduce at least one variability reading, the at least one variability reading being caused by one of a respiratory artifact and a cardiac artifact; and a reflectometer, the reflectometer being configured to determine a reflection coefficient in at least one area of tissue, the reflection coefficient being further indicative of the level of tissue contact between the distal tip of the energy delivery device and the tissue to be ablated and to determine whether the at least one area of tissue is one of an area of intact tissue and an area of ablated tissue based on a change in the reflection coefficient. Lenihan further fails to provide that the antenna is in communication with the reflectometer, and that the radiometer is configured to continuously switch between the antenna and a reference load to correct for variations in local temperature.
In a related field of endeavor, Allison teaches that temperature variability data from a radiometer can be time-averaged (Claim 3; Last sentence of [0030]). Therefore, it is the Examiner’s position that one of ordinary skill at the time of filing would have been motivated to process the temperature data through a moving average or other time-average in order to dampen the effects of outlier data points. Thus, it is the Examiner’s position that it would have been obvious to one of ordinary skill before the effective filing date to have incorporated the signal 
Neither Lenihan nor Allison disclose the system to be configured to detect and reduce at least one variability reading, the at least one variability reading being caused by one of a respiratory artifact and a cardiac artifact. In a related field of endeavor, Panescu teaches a system configured to detect and reduce at least one variability reading, the at least one variability reading being caused by one of a respiratory artifact and a cardiac artifact (radiometer signal can be used to detect several sources of noise including noise from cardiac tissue and lung tissue; Col 42 lines 44-end. Noise from cardiac tissue may be considered a cardiac artifact, and noise from lung tissue is likely to be attributed to artifacts from respiration consistently occurring in the lungs). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the present system to use the variability reading to detect and reduce cardiac or respiratory noise as taught by Panescu in order to identify the desired radiometric signal. 
The present combination of Lenihan, Allison, and Panescu however does not teach a reflectometer and the functionality prescribed to the reflectometer as set forth in claim 1. Sterzer contemplates a similar system as that of Lenihan, Allison and Panescu that utilizes both a radiometer for temperature sensing (128) in combination with a reflectometer to detect a reflection coefficient in at least one area of tissue and to determine whether the at least one area of tissue is one of an area of intact tissue and an area of ablated tissue based on a change in the reflection coefficient (see col. 3; 59 – col. 4; 52 discussing the use of the ratiometer to detect reflected power and to determine changes in the treated tissue 126 with such being indicative of  the creation of a “biological stent” which is effected by necrosis of tissue). Therefore, it is the 
The prior cited art fails to provide that the antenna is in communication with both the reflectometer and the radiometer, and for the continuous switching. Carr provides for an exemplary known medical catheter including an antenna that is in communication with a radiometer/reflectometer and for the radiometer to be configured to continuously switch between the antenna and a reference load to correct for variations in local temperature (see col. 7; 32-35 providing for switching “at a constant rate between the antenna and a … load”). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the load, switching functionality, and connections between the antenna and radiometer/reflectometer as in Carr in combination with the combined system described above to provide for a system that is structurally and functionally arranged to correct for variations in local temperature. Such results in the increase in the accuracy of the detected temperature of the tissue adjacent the antenna when treating a patient.
Sterzer, while concerned with reflected power measurements via a reflectometer, fails to specifically recite that such provide an indication of the level of contact between the distal tip of the energy delivery device and that at least one are of tissue to be ablated. Cronin, however, is similarly concerned with the measurement of reflected power via a reflectometer, and 
Regarding claim 3, the present combination teaches the system of claim 1. Lenihan further teaches that the level of tissue contact is determined based upon a comparison to at least one threshold (Column 7, Lines 14-19, describing how either the maximum temperature rise or the slope of the temperature rise can be used to indicate contact force or tissue load; when the slope of the temperature increases above a certain measured level, or threshold, there has been tissue contact).
Regarding claim 4, the present combination teaches the system of claim 3. Lenihan further teaches that the at least one threshold comprises a piecewise linear threshold (Figs 7 and 8; Column 7, Lines 14-19. The figures and description describe that the maximum temperature rise or the slope of the temperature rise can be used to determine whether or not tissue contact has been made; when the slope of the temperature is below the threshold there has been no or minimal tissue contact, and when the slope of the temperature is above the threshold there has been tissue contact).
Regarding claim 7, the present combination teaches the system of claim 1. Lenihan further teaches that by "using a suitable temperature/force calibration table or with proper programming and formatting of the display" (Column 3, second to last paragraph), a surgeon of 
Regarding claim 187, further in view of the teaching of Panescu, Panescu further provides for the use of a diplexer (see col. 36; 6-20) including a band stop filter (low pass filter) and a band pass filter (band pass filter). Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art at the time of filing to have utilized the diplexer of Panescu in the combined circuitry/structure of the device in the rejection of claim 1. Panescu teaches that such a diplexer is advantageous when sued in a radiometer circuit to provide only desired frequencies of signals to reach the radiometer or be on the path of the antenna.
Regarding claim 33, Lenihan teaches a method (Column 6, Working Example 1 and 2) of determining contact between an energy delivery device and at least one area of tissue prior to and during energy delivery, the method comprising: receiving a first output signal from a radiometer (16; Column 5, Lines 35-37); extracting variability information based on a set of raw output signal data received form the radiometer (Column 5, Lines 35-43; controller or processor 22 receives time varying data from amplifier 26 based on the raw output of radiometer 16); causing an output indicative of the variability information to be disabled on a display (32; Column 5, Lines 65-67; Column 6, Lines 1-4. The temperature reading from the radiometer is variability information, as interpreted above); determining a level of tissue contact based, at least in part, on the variability information (Column 3, Lines 46-52, describing how radiometer signals are a 32 in real time; Col 5 final paragraph).  Lenihan further provides for an antenna in communication with the radiometer (11 is an antenna).
Lenihan does not specifically teach extracting variability information based on a moving average and a raw output signal data received from the radiometer; filtering at least one variability reading, the at least one variability reading being caused by one of a respiratory artifact and a cardiac artifact; and a second output signal from a reflectometer, and determining a level of tissue contact based, at least in part, on the variability information and upon a measured reflection coefficient in that least one area of the tissue, and to determine whether the at least one area of tissue is one of an area of intact tissue and an area of ablated tissue based on a change in the reflection coefficient. Lenihan further fails to the step of continuously switching between an antenna and a reference load to correct for variations in local temperature.
In a related field of endeavor, Allison teaches that temperature variability data from a radiometer can be time-averaged (Claim 3; Last sentence of [0030]). Therefore, it is the Examiner’s position that one of ordinary skill at the time of filing would have been motivated to process the temperature data through a moving average or other time-average in order to dampen the effects of outlier data points. Thus, it is the Examiner’s position that it would have been obvious to one of ordinary skill before the effective filing date to have incorporated the signal processing teachings of Allison into the system of Lenihan in order to dampen the influence of random or outlier fluctuations in temperature data.
Neither Lenihan nor Allison disclose the step of filtering at least one variability reading, the at least one variability reading being caused by one of a respiratory artifact and a cardiac 
The present combination of Lenihan, Allison, and Panescu however does not teach a second output signal from a reflectometer, and claimed determining steps set forth in claim 33 with respect to the reflection coefficient. Sterzer contemplates a similar system as that of Lenihan, Allison and Panescu that utilizes both a radiometer for temperature sensing (128) in combination with a reflectometer to determine a reflection coefficient in at least one area of tissue and to determine whether the at least one area of tissue is one of an area of intact tissue and an area of ablated tissue based on a change in the reflection coefficient (see col. 3; 59 – col. 4; 52 discussing the use of the ratiometer to detect reflected power and to determine changes in the treated tissue 126 with such being indicative of  the creation of a “biological stent” which is effected by necrosis of tissue). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the reflectometer as in Sterzer in combination with the combined system of Lenihan, Allison and Panescu to provide for a combined arrangement that allows for the determination of ablation of target tissue based 
The prior cited art fails to provide for the claimed continuous switching. Carr provides for an exemplary known medical catheter including an antenna that is in communication with a radiometer/reflectometer and for the radiometer to be configured to continuously switch between the antenna and a reference load to correct for variations in local temperature (see col. 7; 32-35 providing for switching “at a constant rate between the antenna and a … load”). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the load, switching functionality, and connections between the antenna and radiometer/reflectometer as in Carr in combination with the combined system described above to provide for a system that is structurally and functionally arranged to correct for variations in local temperature. Such results in the increase in the accuracy of the detected temperature of the tissue adjacent the antenna when treating a patient.
Sterzer, while concerned with reflected power measurements via a reflectometer, fails to specifically recite that such provides an indication of the level of contact between the distal tip of the energy delivery device and that at least one are of tissue to be ablated. Cronin, however, is similarly concerned with the measurement of reflected power via a reflectometer, and specifically contemplates in figure 2 that the reflection coefficient changes whether a device is in air or in contact with a desired portion of tissue. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art in light of the direction in Cronin, to utilize the reflectometer per Sterzer to further monitor the reflection coefficient to determine .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lenihan et al. (US 8206380 B2) in view of Allison et al. (US 2015/0094608 A1), Panescu et al. (US 9277961 B2), Sterzer et al. (US Pat. No. 6,847,848 B2), Carr (US Pat. No. 4,557,272) and Cronin (US Pat. Pub. 2008/0314894 A1) as applied to claim 3 above, and further in view of Toftness (US 4479498).
Regarding claim 5, the present combination teaches the system of claim 3, but does not teach that the at least one threshold is configured to be automatically adjusted based on historical variability information data. In a related field of endeavor, Toftness teaches that radiometer reading historical information data are used together to determine the correct level of an adjustment treatment (Column 7, Lines 48-51; Column 5, Lines 32-40). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to automatically adjust at least one threshold based on historical variability information data in view of the teaching of Toftness. One of ordinary skill would have been motivated to incorporate the teachings of Toftness, that historical readings can be used in conjunction with radiometer data to adjust treatment procedure, into the system of Lenihan as applied in the present combination so that patient-specific and patient-relevant thresholds can be used during treatment to better tailor the treatment to an individual patient.
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lenihan et al. (US 8206380 B2) in view of Allison et al. (US 2015/0094608 A1), Panescu et al. (US 9277961 B2), Sterzer et al. (US Pat. No. 6,847,848 B2), Carr (US Pat. No. 4,557,272) and Cronin (US Pat.  as applied to claim 33 above, and further in view of Ludwin et al. (US 2012/0108988 A1).
Regarding claim 34, the present combination teaches the method of claim 33, but does not teach wherein the variability information comprises a variability index determined by subtracting the moving average from the set of raw output signal data of the radiometer. 
In a related field of endeavor, Ludwin teaches that the force of a catheter probe can be evaluated by subtracting baseline measurements from received measurements, wherein the baseline is calculated as an average of received measurements ([0014-0017], [0055]; processor 40 subtracts current averaged baseline from raw measurements collected from force censor 64). 
Therefore, one of ordinary skill would have been motivated to use the signal processing and calibration techniques for force sensors, as taught by Ludwin, in the method of Lenihan as applied in the present combination, to improve the accuracy of the system. It would have been obvious to one of ordinary skill before the effective filing date to have incorporated these calibration and signal processing techniques used for force sensors because tissue contact can be measured in terms of the force of contact, as taught in Lenihan, to improve the accuracy of the measurements made by the radiometer and improve patient outcomes.
Regarding claim 35, the present combination teaches the method of claim 34. Allison further teaches that temperature variability data from a radiometer can be time-averaged (Claim 3; Last sentence of [0030]). 
Therefore, one of ordinary skill would have been motivated to process the temperature data through a moving average or other time-average in order to dampen the effects of outlier data points. It would have been obvious to one of ordinary skill in the art to have chosen any specific number of points for the moving average, including a five-point moving average, from .
Claims 16, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lenihan et al. (US 8206380 B2) further in view of Panescu et al. (US 9277961 B2), Sterzer et al. (US Pat. No. 6,847,848 B2), Carr (US Pat. No. 4,557,272) and Cronin (US Pat. Pub. 2008/0314894 A1).
Regarding claim 16, Lenihan teaches a system (Fig. 1) for facilitating determination of quality of contact between an energy delivery member and tissue prior to and during energy delivery (Column 2, Lines 55-57), the system comprising: a processor (22) configured to: receive a first output signal from a radiometer carried by an energy delivery member (Column 5, Lines 35-37); extract variability information from a signal received from the radiometer, the variability information including a variability index (see Column 5, Lines 35-43 "The control unit 12 also includes an amplifier 26 which receives a temperature indicating output signal or reading from radiometer 16 ... ", and signals are by definition time varying information. In this case, the conditioned output of the amplifier 26 may be considered a variability index. This variability information is routed to controller or processor 22); determine a level of tissue contact between the energy delivery member and tissue based, at least in part, upon the extracted variability information (Column 3, Lines 46-52, describing how radiometer signals are a reliable indicator of tissue contact and probe force); and contemporaneously display the output signal and the level of tissue contact on a user interface (both temperature and contact force are output onto display 32 in real time. The temperature reading from the radiometer is variability information, as interpreted above; Col 5 final paragraph). Lenihan further provides for an antenna in communication with the radiometer (11 is an antenna).
Lenihan is silent on the system being further configured to detect and reduce at least one variability reading, the at least one variability reading being caused by one of a respiratory artifact and a cardiac artifact; a second output signal from a reflectometer, and the processor configured to determine a level of tissue contact between the energy delivery member and tissue based, at least in part, upon the extracted variability information and upon a measured reflection coefficient in at least one area of tissue, and determine whether the at least one area of tissue is one of an area of intact tissue and an area of ablated tissue based on a change in the reflection coefficient. Lenihan further fails to provide for the step of continuously switching between the antenna and a reference load to correct for variations in local temperature.
 In a related field of endeavor, Panescu teaches a system configured to detect and reduce at least one variability reading, the at least one variability reading being caused by one of a respiratory artifact and a cardiac artifact (radiometer signal can be used to detect several sources of noise including noise from cardiac tissue and lung tissue; Col 42 lines 44-end. Noise from cardiac tissue may be considered a cardiac artifact, and noise from lung tissue is likely to be attributed to artifacts from respiration consistently occurring in the lungs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the present system to use the variability reading to detect and reduce cardiac or respiratory noise as taught by Panescu in order to identify the desired radiometric signal. 
128) in combination with a reflectometer to detect a reflection coefficient in at least one area of tissue and to determine whether the at least one area of tissue is one of an area of intact tissue and an area of ablated tissue based on a change in the reflection coefficient (see col. 3; 59 – col. 4; 52 discussing the use of the ratiometer to detect reflected power and to determine changes in the treated tissue 126 with such being indicative of  the creation of a “biological stent” which is effected by necrosis of tissue). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the reflectometer as in Sterzer in combination with the combined system of Lenihan and Panescu to provide for a combined arrangement that allows for the determination of ablation of target tissue based on reflected power from the target tissue. Sterzer readily contemplates that such feedback is known to be used in combination with a device that utilizes radiometric feedback for temperature sensing and would provide an additional indication that ablation at the target tissue was successfully achieved.
The prior cited art fails to provide for the claimed continuous switching. Carr provides for an exemplary known medical catheter including an antenna that is in communication with a radiometer/reflectometer and for the radiometer to be configured to continuously switch between the antenna and a reference load to correct for variations in local temperature (see col. 7; 32-35 providing for switching “at a constant rate between the antenna and a … load”). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the 
Sterzer, while concerned with reflected power measurements via a reflectometer, fails to specifically recite that such provide an indication of the level of contact between the distal tip of the energy delivery device and that at least one are of tissue to be ablated. Cronin, however, is similarly concerned with the measurement of reflected power via a reflectometer, and specifically contemplates in figure 2 that the reflection coefficient changes whether a device is in air or in contact with a desired portion of tissue. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art in light of the direction in Cronin, to utilize the reflectometer per Sterzer to further monitor the reflection coefficient to determine when the device is in contact with the target tissue. Such would utilize the already provided for reflectometer per Sterzer and further ensure via the feedback that contact with tissue is achieved to ensure that energy is effectively and efficiently delivered to the target tissue for treatment.
Regarding claim 19, the present combination teaches the system of claim 16. Lenihan further teaches that the processor is further configured to cause an indicator of the level of tissue contact to be displayed on a display (32; Column 5, Lines 65-67; Column 6, Lines 1-4).
Regarding claim 20, the present combination teaches the system of claim 19, but does not teach that the indicator comprises a color. 
Panescu teaches that indicator displays for radiometric energy delivering systems comprise multicolor liquid crystal displays (Col 15 lines 47-59). 

Regarding claim 21, the present combination teaches the system of claim 19. Lenihan further teaches the indicator comprises textual information indicative of the level of tissue contact (32; Column 5, Lines 65-67; Column 6, Lines 1-4).
Regarding claim 23, the present combination teaches the system of claim 16. Lenihan further teaches that the level of tissue contact is determined based upon a comparison to at least one threshold (Column 7, Lines 14-19, describing how either the maximum temperature rise or the slope of the temperature rise can be used to indicate contact force or tissue load; when the slope of the temperature increases above a certain measured level, or threshold, there has been tissue contact).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lenihan et al. (US 8206380 B2) in view of Panescu et al. (US 9277961 B2), Sterzer et al. (US Pat. No. 6,847,848 B2), Carr (US Pat. No. 4,557,272) and Cronin (US Pat. Pub. 2008/0314894 A1) as applied to claim 16 above, and further in view of Ludwin et al. (US 2012/0108988 A1).
Regarding claim 18, the present combination teaches the system of claim 16, but does not teach wherein the level of tissue contact is determined, at least in part by subtracting a moving average of the first output signal from a set of raw output signal data received from the radiometer. 
40 subtracts current averaged baseline from raw measurements collected from force censor 64). 
One of ordinary skill would have been motivated to use the signal processing and calibration techniques for force sensors, as taught by Ludwin, in the method of Lenihan as applied in the present combination, to improve the accuracy of the system. It would have been obvious to one of ordinary skill before the effective filing date to have incorporated these calibration and signal processing techniques used for force sensors because tissue contact can be measured in terms of the force of contact, as taught in Lenihan, to improve the accuracy of the measurements made by the radiometer and improve patient outcomes
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lenihan et al. (US 8206380 B2) in view of Panescu et al. (US 9277961 B2), Sterzer et al. (US Pat. No. 6,847,848 B2), Carr (US Pat. No. 4,557,272) and Cronin (US Pat. Pub. 2008/0314894 A1) as applied to claim 23 above, and further in view of Toftness (US 4479498).
Regarding claim 24, the present combination teaches the system of claim 23, but does not teach that the at least one threshold is configured to be automatically adjusted based on historical variability information data. 
Toftness teaches that radiometer reading historical information data are used together to determine the correct level of an adjustment treatment (Column 7, Lines 48-51; Column 5, Lines 32-40). 
One of ordinary skill would have been motivated to incorporate the teachings of Toftness, that historical readings can be used in conjunction with radiometer data to adjust treatment .
Claim 188 is rejected under 35 U.S.C. 103 as being unpatentable over Lenihan et al. (US 8206380 B2) in view of Allison et al. (US 2015/0094608 A1), Panescu et al. (US 9277961 B2), Sterzer et al. (US Pat. No. 6,847,848 B2), Carr (US Pat. No. 4,557,272) and Cronin (US Pat. Pub. 2008/0314894 A1) as applied to claim 1 above and further in view of Sterzer et al. (US Pat. No. 5,992,419) hereinafter “Sterzer ‘419”
Regarding claims 188 and 189, while the cited Sterzer reference provides for the reflectometer as in the rejection of claim 1 above and teaches for the use of circuitry such as in US 5,992,419 for the reflectometer, Sterzer fails to specifically recite each of the circuitry features set forth in claim 188. The cited Sterzer ‘419 reference contemplates a specific arrangement for the reflectometer (See figure 3C) where such includes a voltage-controlled oscillator (300a with the signal controlled microwave generator that turns on-off in response to feedback), a direction coupler configures to sample a microwave signal and discriminate between forward-travelling power and reverse-travelling power (304), and a magnitude detector in communication with the direction coupler (306a). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing in view of the teachings in Sterzer and Sterzer ‘419 to provide for the reflectometer in the rejection of claim 1 to further include the specific components taught by Sterzer ‘419. The Examiner is of the position that circuit components set forth in Sterzer ‘419 represent known components to one of 
Regarding claim 189, in view of the combination in the rejection of claim 1 above, it would have been further obvious to provide the switch functioning to provide for the switching (as taught by ) to the reflectometer of the combined system. Such would have been obvious to one of ordinary skill in the art given that such a modification represents a simple rearrangement of parts to the system that would functionally work the same as other placements of the switch to provide for the requisite switching between the antenna and load for the temperature comparison.  The Examiner further notes that the rearranging parts of an invention has been held to only involve routine skill in the art. In re Japikse, 86 USPQ 70.
Response to Arguments
Applicant’s arguments, see pages 9-14 of the Remarks filed October 19, 2021, with respect to the rejections of independent claims 1, 16 and 33 under 35 U.S.C. 103 as unpatentable for the various recited grounds in the July 20, 2021 Non-Final Office Action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 1, 3-4, 7, 33 and 187 are rejected under 35 U.S.C. 103 as being unpatentable over Lenihan et al. (US 8206380 B2) further in view of Allison et al. (US 2015/0094608 A1), .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lenihan et al. (US 8206380 B2) in view of Allison et al. (US 2015/0094608 A1), Panescu et al. (US 9277961 B2), Sterzer et al. (US Pat. No. 6,847,848 B2), Carr (US Pat. No. 4,557,272) and Cronin (US Pat. Pub. 2008/0314894 A1) as applied to claim 3 above, and further in view of Toftness (US 4479498).
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lenihan et al. (US 8206380 B2) in view of Allison et al. (US 2015/0094608 A1), Panescu et al. (US 9277961 B2), Sterzer et al. (US Pat. No. 6,847,848 B2), Carr (US Pat. No. 4,557,272) and Cronin (US Pat. Pub. 2008/0314894 A1) as applied to claim 33 above, and further in view of Ludwin et al. (US 2012/0108988 A1).
Claims 16, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lenihan et al. (US 8206380 B2) further in view of Panescu et al. (US 9277961 B2), Sterzer et al. (US Pat. No. 6,847,848 B2), Carr (US Pat. No. 4,557,272) and Cronin (US Pat. Pub. 2008/0314894 A1).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lenihan et al. (US 8206380 B2) in view of Panescu et al. (US 9277961 B2), Sterzer et al. (US Pat. No. 6,847,848 B2), Carr (US Pat. No. 4,557,272) and Cronin (US Pat. Pub. 2008/0314894 A1) as applied to claim 16 above, and further in view of Ludwin et al. (US 2012/0108988 A1).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lenihan et al. (US 8206380 B2) in view of Panescu et al. (US 9277961 B2), Sterzer et al. (US Pat. No.  as applied to claim 23 above, and further in view of Toftness (US 4479498).
Claim 188 is rejected under 35 U.S.C. 103 as being unpatentable over Lenihan et al. (US 8206380 B2) in view of Allison et al. (US 2015/0094608 A1), Panescu et al. (US 9277961 B2), Sterzer et al. (US Pat. No. 6,847,848 B2), Carr (US Pat. No. 4,557,272) and Cronin (US Pat. Pub. 2008/0314894 A1) as applied to claim 1 above and further in view of Sterzer et al. (US Pat. No. 5,992,419) hereinafter “Sterzer ‘419”

The Examiner notes that Applicant’s arguments on pages 9-11 with respect to the rejection of independent claim 1 are persuasive on the specific grounds that the prior combination fails to provide for claims switching between an antenna and a reference load to correct for variations in local temperature. 
The new grounds of rejection proffered in the action above for claim 1 first addresses he requirement of the antenna to be “in communication with the radiometer and the reflectometer”. Lenihan remains cited as providing for a radiometer at 16 and then provides for the newly recited antenna in communication with the radiometer in the form of the antenna at 11. Sterzer remains cited as teaching both a radiometer for temperature sensing at 128 in combination with a reflectometer to detect a reflection coefficient in at least one area of tissue and to determine whether the at least one area of tissue is one of an area of intact tissue and an area of ablated tissue based on a change in the reflection coefficient at 126. Both 126 and 128 are shown as in communication with the antenna in Sterzer at 106. Then the newly proffered grounds has added the teaching of Carr to provide for continuously switching between the antenna and a reference load to correct for variations in local temperature. Such can be seen in the teaching in column 7, 
As such, it is the Examiner’s position that the newly proffered combination of    in the rejection under 35 U.S.C. 103 is tenable and readily provides for each and every limitation set forth in the amended version of claim 1. Similar rationale equally applies to the amended versions of independent claims 16 and 33, and each claims respective amended subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794